Citation Nr: 1524148	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of that hearing is of record and associated with the claims folder.

This case was most recently before the Board in November 2014 when it was remanded for additional development, including a VA examination.  The record reflects that the Veteran was afforded the requested VA examination in December 2014.  The Board is satisfied that there has been substantial compliance with the November 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

During the entire appeal period, audiometric findings have shown that Veteran had no more than Level III hearing acuity in both ears, and did not have an exceptional pattern of hearing loss at any time.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  

With respect to the hearing loss claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in October 2011 which initially established service connection for this disability and assigned the 0 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Veteran was notified via a letter dated in July 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  Statements from the Veteran were also considered.  No additional outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in October 2011 and December 2014.  The examinations are adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiners personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria.

The Veteran was also provided an opportunity to testify at a videoconference hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the January 2014 videoconference hearing, the VLJ identified the issue on appeal.  Information was also solicited regarding the onset, severity, and duration of his claimed hearing loss disability.  The Veteran was advised of the evidence needed to show entitlement to a compensable rating for hearing loss and elicited relevant statements from the Veteran regarding the severity of his condition.  Indeed, the Veteran's testimony led the undersigned to remand the claim for an additional examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran contends he is entitled to an initial compensable rating for his service-connected bilateral hearing loss, which has been rated by the RO under the provisions of Diagnostic Code (DC) 6100.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

VA treatment records from April 2010 yielded the following audiological results: pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 40, 35, 40, and 70, for an average of 46, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 40, 40, 80, and 95, for an average of 64.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the right ear and 84 percent in the left ear.

The VA audiological examination from October 2011 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 35, 20, 25, and 70, for an average of 37.5, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 30, 30, 70, and 95, for an average of 56.25.  The speech recognition score, using the Maryland CNC Test, was 94 percent in the right ear and 84 percent in the left ear.  The Veteran reported decreased hearing sensitivity in both ears and the examiner diagnosed mild sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear. 

The VA audiological examination from December 2014 revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 35, 25, 35, and 65, for an average of 40, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 35, 35, 65, and 95, for an average of 58.  The speech recognition score, using the Maryland CNC Test, was 78 percent in the right ear and 86 percent in the left ear.

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the VA treatment records in April 2010 are applied to Table VI, the numeric designation of hearing impairment is level I for the right ear and level III for the left ear.  When these numeric designations for the right and left ears from the VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is 0 percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

When the October 2011 results are applied to Table VI, the numeric designation of hearing impairment is level I for the right ear and level II for the left ear.  These designations again result in a noncompensable rating when applied to Table VII. 

When the December 2014 results are applied to Table VI, the numeric designation of hearing impairment is level III for both ears.  These designations result in a noncompensable rating when applied to Table VII.  

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable.  There is no showing that Veteran had an exceptional pattern of hearing loss at any time.

Consideration is given to the Veteran's statements regarding the severity and effects of his hearing loss.  During the Veteran's January 2014 videoconference hearing, he reported that his wife tells him the television volume is up too high and that he has difficulty understanding what she is saying unless he is looking at her. He also stated that he has a hard time holding a conversation when in a crowd of people.  The Veteran stated that he is employed in sales and has to repeat himself often in order to comprehend his customers.  He is competent to make these statements. 

However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss, which requires specific testing.  In reviewing the record, the Board finds that the Veteran's degree of bilateral hearing loss does not meet the standards for a compensable evaluation during the appeal period.  Thus, there is no basis for assignment of a compensable rating for bilateral hearing loss at any point since the grant of service connection.  Fenderson v. West, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board notes that the Veteran's bilateral hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) .

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology, and do provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Referral for the assignment of an extra-schedular disability rating is not warranted.

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  Indeed, during the January 2014 hearing, he indicated he was working.  Thus, the issue of TDIU is not before the Board.


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


